ACCEPTED
                                                                                           12-15-00151-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/31/2015 2:42:40 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                    NO. 12-15-00151
ROLAND ODON                                 § IN THE 12TH COURT OF APPEALS
                                            §                       FILED IN
                                                             12th COURT OF APPEALS
V.                                          § TYLER DIVISION TYLER, TEXAS
                                            §                8/31/2015 2:42:40 PM
STATE OF TEXAS                              § STATE OF TEXAS CATHY S. LUSK
                                                                          Clerk
          APPELLANT'S REQUEST FOR EXTENSION TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant before this Court, and Defendant in the Trial Court
in Cause Number before the 2nd Judicial District Court, Cherokee County, Texas,
and files this his Motion for Extension to File Brief, pursuant to Rules 10.5(b) and
38.6 (d) of the Texas Rules of Appellate Procedure, and for same would show unto
the Court as follows, to-wit:
                                           I.
Second Motion:
      This is Appellant second motion for extension of the deadline for the filing of
Appellant’s Brief.
                                          II.
Original Brief Deadline:
      Appellant’s Brief was due to be filed on or before August 25, 2015.
                                          III.
Grounds for Extension:
      Counsel would show that he is a solo practicioner with limited staff, and has
recently deal this health issues of his wife and mother. These events, along with the
ordinary case load of civil and criminal cases Counsel deals with, has delayed
Counsel’s completion of the Appellant’s Brief.



                                1
                                        IV.
Requested Relief:
      Counsel requests that the deadline for filing Appellant’s Brief be extended to
August 31, 2015. The subject request for extension is not sought for delay, but only
that justice may be done.
                                        V.
Brief Filed Today, 08-31-15:
      Counsel would show that Appellant’s Brief has been completed and is being e-
filed today, August 31, 2015.
                                        VI.
Conference:
      Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                       VII.
Word Count Certificate:
      Counsel certifies that WORD format character count is 368.

                                              Sten M.         Digitally signed by Sten M. Langsjoen
                                                              DN: cn=Sten M. Langsjoen, o, ou,


                                              Langsjoen
                                                              email=sten@langsjoenlaw.com, c=US
                                                              Date: 2015.08.31 13:38:05 -05'00'
                                              ___________________________
                                              STEN M. LANGSJOEN
      WHEREFORE, PREMISES CONSIDERED, counsel requests that this
Motion be granted.




                                2
                                               Respectfully submitted,
                                               Sten M.             Digitally signed by Sten M. Langsjoen
                                                                   DN: cn=Sten M. Langsjoen, o, ou,


                                               Langsjoen
                                                                   email=sten@langsjoenlaw.com, c=US
                                                                   Date: 2015.08.31 13:38:25 -05'00'
                                               _______________________________
                                               STEN M. LANGSJOEN
                                               Attorney for Appellant
                                               P.O. Box 539
                                               Tyler, Texas 75710
                                               Telephone: (903) 531-0171
                                               Telefax: (903) 531-0187
                                               TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
to District Attorney, Cherokee County, Texas, on this 31st day of August, 2015.

                                               Sten M.
                                                                  Digitally signed by Sten M.
                                                                  Langsjoen
                                                                  DN: cn=Sten M. Langsjoen, o, ou,


                                               Langsjoen
                                                                  email=sten@langsjoenlaw.com,
                                                                  c=US
                                                                  Date: 2015.08.31 13:38:45 -05'00'
                                               ____________________________
                                               STEN M. LANGSJOEN




                              3